            Case 1:20-cv-05867-VEC Document 18
                                            17 Filed 10/05/20 Page 1 of 2

                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
                                              DOC #:
                                              DATE FILED: 10/05/2020

                                                                40 Broad Street, 7th Floor

MEMO ENDORSED                                                   New York, NY 10004
                                                                Telephone: (212) 943-9080
                                                                Fax: (212) 943-9082

                                                                Marlie Blaise
                                                                Associate
                                                                mblaise@vandallp.com


  October 5, 2020

  VIA ECF

  Honorable Valerie Caproni
  United States District Judge
  United States Courthouse
  Southern District of New York
  40 Foley Square, Room 240
  New York, NY 10007

         Re:     Trustees of the New York City District Council Pension
                 Fund, et al. v. New York Mastclimbing LLC et al., 20 CV 5867 (VC)

  Dear Judge Caproni:

         We represent the Plaintiffs (the “Funds”) in the above captioned matter. We write jointly
  with counsel for Defendants to request an adjournment of the October 8, 2020 deadline to submit
  the proposed case management plan and the initial conference currently scheduled for October 16,
  2020 at 10:00 a.m. See Dkt. 14.
          Since your Honor’s September 8, 2020 Order, Defendants filed an answer to the Funds’
  complaint. See Dkt. 13. Plaintiffs and Defendants are currently discussing settlement of the
  pending action. In order to allow the parties additional time to explore a resolution of this matter,
  the parties respectfully request a 45-day extension to submit the proposed case management plan
  and a corresponding adjournment of the initial conference.
         We thank the Court for its time and attention to this matter.


                                                        Respectfully submitted,

                                                        _______/s/______________
                                                        Marlie Blaise, Esq.

                                                   1
          Case 1:20-cv-05867-VEC Document 18
                                          17 Filed 10/05/20 Page 2 of 2




                                                   Attorneys for Plaintiffs
                                                   GRABER PLLC

                                                   ______/s/________
                                                   Daniel Graber
                                                   360 Lexington Ave., Suite 1502
                                                   New York, New York 10017
                                                   Attorneys for Defendants



 SO ORDERED.
 Dated: New York, New York           By: _______________________________
        _____________, 2020                               U.S.D.J.




Application GRANTED. The initial pretrial conference currently scheduled
for October 16, 2020 is adjourned to December 4, 2020 at 10:00 a.m. The
parties' joint submissions are due by November 25, 2020.
SO ORDERED.



                                                                     10/05/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                               2
